Exhibit 10.1

 

KEEPWELL AGREEMENT

 

This KEEPWELL AGREEMENT (this “Agreement”) is entered into as of April 10, 2006
 (the “Effective Date”) by and between DUKE CAPITAL LLC, a Delaware limited
liability company (“Duke Capital”) and THE CINCINNATI GAS & ELECTRIC COMPANY, an
Ohio corporation (“CG&E”) (Duke Capital and CG&E are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”).

 

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of May 8, 2005,
as amended (the “Merger Agreement”) by and among Duke Energy Corporation
(formerly Duke Energy Holding Corp.), a Delaware corporation (“Duke Energy”),
Cinergy Corp., a Delaware corporation (“Cinergy”) and the other parties thereto,
the Mergers and the Restructuring Transactions (as defined therein) have been
consummated;

 

WHEREAS, as a result thereof, Cinergy and Duke Capital are direct wholly-owned
subsidiaries of Duke Energy, and each of CG&E and Duke Energy North America,
LLC, a Delaware limited liability company (“DENA”), is an indirect wholly-owned
subsidiary of Duke Energy;

 

WHEREAS, DENA is an indirect wholly-owned subsidiary of Duke Capital;

 

WHEREAS, immediately prior to the Effective Date, each of Duke Energy Hanging
Rock, LLC; Duke Energy Washington, LLC; Duke Energy Vermillion, LLC (“Duke
Vermillion”), Duke Energy Fayette, LLC; and Duke Energy Lee, LLC (collectively,
the “DENA Midwest Companies”) was a direct or indirect wholly-owned subsidiary
of DENA;

 

WHEREAS, each DENA Midwest Company is a single-purpose entity that owns all of,
or solely with respect to Duke Vermillion, a 75 percent undivided ownership
interest in (and, except with respect to Duke Vermillion, operates), an electric
generation facility located in the Midwest United States;

 

WHEREAS, pursuant to section 4.08 of the Merger Agreement, following receipt of
all required consents and approvals, as promptly as practicable on or after the
Effective Date, (i) DENA, Duke Capital and other applicable subsidiaries of Duke
Energy shall distribute upstream successively to Duke Energy, and Duke Energy
thereupon shall contribute to Cinergy, which in turn shall contribute to CG&E,
the DENA Midwest Companies; and (ii) CG&E shall cause each of the DENA Midwest

 

--------------------------------------------------------------------------------


 

Companies to merge with and into CG&E, with CG&E being the surviving legal
entity in each such merger (collectively, the “CG&E/DENA Mergers”); and

 

WHEREAS, Duke Capital is willing to ensure that the acquisition as hereinabove
described by CG&E of the DENA Midwest Companies does not result in CG&E
sustaining any cash deficits resulting from its ownership and operation of the
Facilities (as defined below), subject to the terms and provisions of this
Agreement (it being understood that CG&E shall be entitled to all cash surpluses
resulting from its ownership and operation of the Facilities, subject to the
terms and provisions of this Agreement);

 

NOW, THEREFORE, to that end and in consideration of the premises and the mutual
benefits to arise from this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.             Definitions.  Except to the extent otherwise expressly provided
herein, the capitalized terms used in this Agreement shall have the meanings
defined in this Section.

 

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in New York, New York shall be authorized or required by law
to close.

 

“Costs” shall mean for any calendar quarter the sum of (a) prudently incurred
actual natural gas costs in respect of natural gas consumed by the Facilities;
(b) prudently incurred direct transportation and storage costs associated with
the gas consumed; (c) prudently incurred related natural gas imbalance costs;
(d) costs realized pursuant to hedging activities in accordance with the
Protocols referred to in Section 7; (e) prudently incurred costs incurred by
CG&E under and in compliance with the Transferred Contracts; and (f) prudently
incurred costs described below to the extent the costs were actually incurred by
CG&E:

 

(i)            Facilities Work Force Wages and Salaries:  The actual wages,
salaries and incentives paid or provided to employees working at, or principally
in support of, the Facilities together with an appropriate allocation of costs
relating to payroll insurance and taxes, group medical, life insurance and other
employee benefits including vacation, holidays and salary continuation;

 

(ii)           Transportation, Travel and Relocation Expense.  The cost of
transportation , travel and relocation expense of the Facilities’ work force in
accordance with CG&E’s established policies;

 

(iii)          Communication Expense.  The actual cost of postage, long distance
telephone, cellular phone, and teletype expense incurred in the direct operation
of the Facilities;

 

2

--------------------------------------------------------------------------------


 

(iv)          Computer Services.  The actual cost of computer services expenses
incurred in the direct operation of the Facilities;

 

(v)           Materials and Equipment.  The actual cost of equipment, 
consumables, materials, supplies, spare parts, tools and miscellaneous supplies
used by the Facilities to the extent not capitalized under CG&E’s capitalization
policy;

 

(vi)          Transportation of Materials and Equipment.     The actual cost of
transportation expense related to materials and equipment for the Facilities,
including the cost of loading, hauling, unloading, and insurance;

 

(vii)         Subcontracts.     The actual cost of subcontracts relating to
operation of the Facilities to the extent not capitalized under CG&E’s
capitalization policy;

 

(viii)        Utilities.     The actual cost of all water, sewer, electricity,
telephone, waste disposal and other utilities for the Facilities;

 

(ix)           Legal Expenses.     The actual cost of attorneys’ fees and costs
incurred in connection with any labor or commercial matter related to the
operation of the Facilities;

 

(x)            Claims and Judgments.     The actual cost of attorneys’ fees,
costs, settlements, and/or judgments incurred in connection with any litigation,
claims or disputes arising out of or in connection with the ownership and
operation of the Facilities,  except (A) those expenses, fines and penalties
resulting from CG&E’s negligent acts or omissions or its operation of the
Facilities in a manner in violation of this Agreement or any law, or government
regulation, order or consent decree, (B) those expenses, fines and penalties
resulting from CG&E’s gross negligence or willful misconduct, and (C) fees,
costs, settlements, and/or judgments for which CG&E is reimbursed by proceeds of
insurance; 

 

(xi)           Capital Equipment and Expenditures.  The incremental depreciation
associated with the purchase of a capital item or other capital expenditure, as
defined by CG&E’s capitalization policy, on or after the Effective Date;

 

(xii)          Permit Costs.  The actual costs for the procurement or
maintenance of environmental or other governmental permits for the Facilities,
including fees and periodic testing;

 

(xiii)         Insurance Expenses.  The premiums and other cost incurred by CG&E
to maintain necessary and prudent insurance coverage; and

 

3

--------------------------------------------------------------------------------


 

(xiv)        Other.  All other actual direct costs prudently incurred in
connection with the Facilities, including but not limited to independent system
operator/regional transmission organization charges (such as operating balancing
reserve charges and administrative fees (but excluding, for the avoidance of
doubt, uninstructed deviation penalties)) and the cost of emission allowances
expensed for the period.

 

“Cumulative Operating Deficit” shall mean for any quarter in a calendar year the
deficit, if any, that results from adding the Deficit or Surplus, as the case
may be, for such quarter to all Deficits and/or Surpluses for all previous
quarters in such calendar year. For the avoidance of doubt, Deficits and
Surpluses from previous calendar years shall not be counted in calculating the
Cumulative Operating Deficit.

 

“Contribution Payment Amount” shall mean for any quarter in a calendar year an
amount equal to the Cumulative Operating Deficit for such quarter, if any,
restated as a positive number, (i) reduced by any Contribution Payment Amounts
paid by Duke Capital with respect to previous quarters of such year, and (ii)
increased by any Cumulative Refund Amounts paid by CG&E with respect to previous
quarters of such year.  Notwithstanding the previous sentence, for any quarter
in which there is a Surplus the Contribution Payment Amount for such quarter
shall be $0.00.

 

“Cumulative Refund Amount” shall mean for any quarter in a calendar year in
which there is a Surplus an amount equal to: (i) the total of Contribution
Payment Amounts paid by Duke Capital with respect to previous quarters of such
year reduced by (ii) (a) the total of Cumulative Refund Amounts paid by CG&E
with respect to previous quarters of such year plus (b) the Cumulative Operating
Deficit.  For any quarter in which there is a Deficit the Cumulative Refund
Amount shall be $0.00.

 

“Deficit” shall mean for a particular calendar quarter the amount, if any,
expressed as a negative number, by which the total Costs attributable to
operating the Facilities during such quarter exceed the total Revenues generated
by operating the Facilities.  In making  such calculation: (i) for a calendar
quarter in which CG&E acquires or disposes of its direct or indirect ownership
interest in a Facility, only those Costs and Revenues attributable to the period
of ownership by CG&E shall be counted; and (ii) in instances where CG&E has less
than a 100% ownership interest in a Facility, whether direct or indirect, only a
proportionate share of the Costs and Revenues as determined in relation to
CG&E’s ownership share shall be counted.

 

“Duke Capital LOC” shall mean one or more irrevocable standby letters of credit
issued by one or more (i) United States banks or (ii) non-United States banks
maintaining United States branches, in each case having a minimum rating of A by
Standard & Poor’s or A2 by Moody’s, having a term of one-year subject to renewal
or replacement for successive one-year periods for the term of this Agreement,
and providing for the payment of Contribution Payment Amounts under the
provisions of this Agreement in an aggregate amount not less than the total
budgeted amount of operations and maintenance expense and capital expenditures,
less total budgeted operating revenues, for the

 

4

--------------------------------------------------------------------------------


 

Facilities for the year in question, in form and substance mutually agreeable to
the Parties.

 

“Facility” or “Facilities” shall mean, respectively, each of, or the collective
reference to one or more of, the following electric generation facilities to the
extent and only during the period that it is owned, directly or indirectly, in
whole or in part by CG&E:

 

The Fayette Energy Facility, a natural gas-fired combined cycle generating
facility located near Masontown, Pennsylvania with a nominal capacity of 620 MW;

 

The Hanging Rock Energy Facility, a natural gas-fired electric generation plant
located in Lawrence County, Ohio with a nominal capacity of 1,240 MW;

 

The Lee Energy Facility, a natural gas-fired, simple cycle electric generation
plant located in Lee County, Illinois with a nominal capacity of 640 MW;

 

The Vermillion Energy Facility, a 648 MW gas-fired generation facility located
in Vermillion County, Indiana; and

 

The Washington Energy Facility, a natural gas-fired electric generation facility
located in Washington County, Ohio with a nominal capacity of 620 MW.

 

“Investment Grade” shall mean a rating of long term debt securities that is
equal to or better than Baa3, if the rating is provided by Moody’s, and BBB-, if
the rating is provided by Standard and Poor’s.

 

“LIBOR” means, for any day, the rate equal to the arithmetic mean of the listed
banks’ offer rates for one-month U.S. Dollar deposits fixed at 11:00 a.m. London
time as shown on the Telerate screen on such day, provided banks are open for
business in London, Houston and New York on such day (“Banking Day”), and if
such day is not a Banking Day, then on the next Banking Day

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

“Revenues” shall mean for any calendar quarter the sum of the following amounts
earned or accrued during such quarter: (a) actual megawatt-hours generated by
the Facilities multiplied by the locational marginal prices at the applicable
commercial pricing nodes in the regional transmission organizations in which the
Facilities are located; (b) all capacity revenues generated by the Facilities;
(c) all Facility-specific ancillary services revenues; (d) revenues received by
CG&E under the Transferred Contracts; and (e) revenues realized pursuant to
hedging activities in accordance with the Protocols referred to in Section 7.

 

5

--------------------------------------------------------------------------------


 

“Standard & Poor’s” shall mean Standard & Poor’s Rating Group, a division of
McGraw Hill Co., Inc.

 

“Surplus” shall mean for a particular calendar quarter the amount, if any,
expressed as a positive number, by which the total Revenues generated by
operating the Facilities exceed or equal the total Costs attributable to
operating the Facilities during such quarter.  In making  such calculation: (i)
for a calendar quarter in which CG&E acquires or disposes of its direct or
indirect ownership interest in a Facility, only those Costs and Revenues
attributable to the period of ownership by CG&E shall be counted; and (ii)  in
instances where CG&E has less than a 100% ownership interest in a Facility,
whether direct or indirect, only a proportionate share of the Costs and Revenues
as determined in relation to CG&E’s ownership share shall be counted.

 

“Transferred Contracts” has the meaning set forth on Exhibit A.

 

2.             Contribution Obligation.  Within 60 Calendar Days after the end
of each calendar quarter, Duke Capital shall pay to CG&E the Contribution
Payment Amount, if any, for such quarter.  In the event that Duke Capital shall
fail to pay to CG&E the Contribution Payment Amount within five Business Days of
the date on which such payment is required to be made pursuant to this Section
2, then the Contribution Payment Amount shall accrue interest from such date
through (and including) the date of actual payment at a rate equal to LIBOR (for
such day and as redetermined monthly) plus 2.0% per annum.

 

3.             Refund Obligation.  Within 60 Calendar Days after the end of each
calendar quarter, CG&E shall pay to Duke Capital the Cumulative Refund Amount,
if any, for such quarter.  In the event that CG&E shall fail to pay to Duke
Capital the Cumulative Refund Amount within five Business Days of the date on
which such payment is required to be made pursuant to this Section 3, then the
Cumulative Refund  Amount shall accrue interest from such date through (and
including) the date of actual payment at a rate equal to LIBOR (for such day and
as redetermined monthly) plus 2.0% per annum.

 

4.             Term.  This Agreement shall take effect on the Effective Date
and, unless the Parties otherwise agree, shall expire upon the tenth anniversary
of the Effective Date.

 

5.             Survival of Payment Obligations.  The obligation of Duke Capital
to pay the Contribution Payment Amount, if any, with respect to the last
calendar quarter of the term of this Agreement shall survive the expiration of
this Agreement. The obligation of CG&E to pay the Cumulative Refund Amount, if
any, with respect to the last calendar quarter of the term of this Agreement
shall survive the expiration of this Agreement.

 

6

--------------------------------------------------------------------------------


 

6.             Separate Books and Records.  CG&E agrees to maintain such books
and records in respect of the Facilities as shall be sufficient to enable the
accurate calculation of amounts, if any, to be paid by or refunded to Duke
Capital pursuant to this Agreement.  For the avoidance of doubt, the parties
understand and acknowledge that all Costs and Revenues shall be calculated by
CG&E using amounts recorded in CG&E’s accounting books and records for the
applicable calendar quarter.

 

7.             Implementation Rules, Procedures and Practices.  The Parties
shall by mutual agreement establish rules, procedures and practices to be used
by the Parties in implementing this agreement (“Protocols”).  The Protocols
shall address, among other things, the results realized by CG&E, and the
appropriate allocation thereof to the Facilities, in respect of hedging
arrangements established by or on behalf of CG&E on or after the Effective Date
(excluding, for the avoidance of doubt, any results realized by CG&E or any
other affiliate thereof from settlements under or liquidation of the Transferred
Contracts) with respect to inputs (e.g., natural gas and emission allowances)
and outputs (e.g., power, capacity and ancillary services) of the Facilities.

 

8.             Letter of Credit or Other Credit Support.  If during the term of
this Agreement the senior long-term, unsecured debt securities of Duke Capital
cease to have an Investment Grade rating from either Moody’s or Standard and
Poor’s, Duke Capital shall deliver to CG&E the Duke Capital LOC, provided that
the Duke Capital LOC may be terminated by Duke Capital at such point as it
regains an Investment Grade rating of its senior long-term, unsecured debt
securities.  The Duke Capital LOC shall be redelivered to CG&E at any subsequent
time when such debt securities cease to be Investment Grade.  As an alternative
to delivering the Duke Capital LOC as provided in this section, Duke Capital may
request and cause to be delivered to CG&E a guarantee of all of its payment
obligations hereunder by Duke Energy, in a form reasonably satisfactory to CG&E
and Duke Energy, to be in effect during all such times as the Duke Capital LOC
would otherwise be required hereunder.

 

9.             Representations and Warranties.  Each of CG&E and Duke Capital
represents and warrants that it is a validly existing corporation or limited
liability company in good standing under the laws of its jurisdiction of
organization; it is duly authorized to execute, deliver and perform this
Agreement; that this Agreement has been duly executed and delivered on behalf of
CG&E and Duke Capital; that this Agreement is a legal, valid and binding
obligation of each of CG&E and Duke Capital, enforceable against it in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
each of CG&E’s and Duke Capital’s execution, delivery and performance of this
Agreement does not violate or constitute a breach of its organizational
documents or any material agreement or instrument to which CG&E or Duke Capital
is a party.

 

10.          Binding Agreement; Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto, and to their respective
successors and assigns; provided, however, neither CG&E nor Duke Capital shall
be

 

7

--------------------------------------------------------------------------------


 

permitted to assign any of its respective rights or obligations under this
Agreement without the prior written consent of the other.

 

11.          Severability.  The provisions of this Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

 

12.          Third Party Beneficiaries.  This Agreement is solely for the
benefit of the Parties, and no provision of this Agreement shall be deemed to
confer upon third parties any rights, remedies, claims or cause of action.

 

13.          Notices.   All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, by a nationally
recognized overnight courier, by facsimile or mailed by registered or certified
mail (return receipt requested) to the Parties at the following addresses (or at
such other address for a Party as shall be specified by like notice):

 

(a)           If to Duke Capital, to:

 

526 South Church Street

Charlotte, NC 28201

 

 (b)          If to CG&E, to:

 

139 East Fourth Street

Cincinnati, Ohio 45202

 

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed (provided a hard copy of such transmission is dispatched by
first class mail within 48 hours), (iii) three Business Days after the date of
mailing, if mailed by registered or certified mail, return receipt requested,
and (iv) one Business Day after the date of sending, if sent by a nationally
recognized overnight courier.

 

14.          Governing Law.   This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without regard to its
principles of conflicts of laws.

 

15.          Waivers; Amendments.  Neither this Agreement nor any provision
hereof may be waived, modified, altered or amended or terminated except by a
written instrument executed by Duke Capital and CG&E.

 

8

--------------------------------------------------------------------------------


 

16.          Counterparts.  This Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original.

 

17.          Entire Agreement.  This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
previous oral and written negotiations, commitments, and understandings of the
Parties with respect to the Parties’ respective rights and obligations set forth
herein.  There exist no other understandings, terms or conditions, written or
oral, related to the rights and obligations established by this Agreement, and
neither Party has relied on any representation, express or implied, not
contained herein.

 

[Signature page follows.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

 

DUKE CAPITAL LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

THE CINCINNATI GAS & ELECTRIC COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A
TRANSFERRED CONTRACTS

 

“Transferred Contracts” means the contracts, agreements and instruments to which
any of the DENA Midwest Companies is a party immediately prior to the
consummation of the CG&E/DENA Mergers and with respect to which, upon
consummation thereof, CG&E succeeds as a matter of law to the rights and
obligations of the respective DENA Midwest Companies thereunder.

 

11

--------------------------------------------------------------------------------